DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 03/15/2022, has been received, entered and made of record. Currently, claims 1-8 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s).

Claim Objections
Claim 4 is objected to because of the following informalities: the claim, in line 12 (last line), should recite “a search request” instead of “the search request”. Thus, appropriate correction is required.
Claim 8 is objected to because of the following informalities: the claim, in line 8, should recite “information processing apparatus” instead of “image processing apparatus”. Thus, appropriate correction is required. For the purpose of examining, Examiner will read the limitation as  information processing apparatus. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inose US 2012/0307299 A1.

Referring to claim 1, Inose discloses a non-transitory storage medium (fig.2, ROM 113) storing a program readable by a computer (fig.2, CPU 111) of a first information processing apparatus (fig.2, information processing apparatuses 101a), 
     wherein, when an operating system (fig.2, OS 131) of the first processing apparatus receives a scan job by a second protocol (fig.1, wireless communication) different from a first protocol (fig.1, wired communication) conformed to an external scanner (fig.2, image input apparatus 102) which is communicable through a communication interface (fig.2, second communication I/F 119) of the first information processing apparatus ([0029], [0034] and [0063]) (Note: the reference discloses the information processing apparatus 101a and the image input apparatuses 102 are connected via a local network 104 that is configured by the Ethernet (first protocol communication) while the information processing apparatus 101a and a server 103 are connected via a wireless communication network 106 (second protocol communication), wherein the information processing apparatus 101a receives a scan job according to the received setting message when the web browser 133 executed on the OS 131 in the information processing apparatus 101a downloads (acquires) the script from the server 103), 
the program causes the first information processing apparatus (fig.2, information processing apparatuses 101a) to:  
              transmit a scan command of the first protocol to the external scanner through the communication interface based on the received scan job, the external scanner being conformable to the first protocol (fig.4, S221-S222 and [0063]-[0064]) (Note: when the information processing apparatus 101a receives the scan job from the server 103, it transmits the received scan job message to the image input apparatus 102 as a scan job command), and 
              receive a read result from the external scanner (fig.2, image input apparatus 102) by the first protocol through the communication interface, the external scanner reading a document in response to receipt of the scan command transmitted from the information processing apparatus (fig.4, S217, S222-S224 and [0064]) (Note: the information processing apparatus 101a receives an image date (read result) from the image input apparatus 102 reading an original in response to the scan job command transmitted from the information processing apparatus 101a).

Referring to claim 2, Inose discloses the non-transitory storage medium according to claim 1, wherein, when executed by the computer, the program causes the first information processing apparatus to store the received read result into a memory area managed by the program when the information processing apparatus receives the read result from the external scanner through the communication interface before transmitting the scan command to the external scanner ([0064]-[0065]) (Note: the information processing apparatus 101 receives the generated image data from the image input apparatus 102 and transmits it to the server 103. Therefore, the information processing apparatus 101 stores the image data into a memory area before transmitting it to the server 103).

Referring to claim 7, the same ground of rejection provided for claim 1 is applicable herein. Inose further discloses the method causing the information processing apparatus to: when an operating system of the information processing apparatus receives a scan job by a second protocol different from the first protocol, obtain the scan job by a scan server program (fig.2, web browser 133) conforming to the external scanner ([0034] and [0050]-[0063]). 

Referring to claim 8, the same ground of rejection provided for claim 1 is applicable herein. Inose further discloses wherein the computer is configured to: cause a scan server program (fig.2, web browser 133), of the image processing apparatus, conforming to the external scanner to obtain the scan job ([0034] and [0050]-[0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inose in view of Ozawa US 2018/0061061 A1.

Referring to claim 6, Inose discloses the non-transitory storage medium according to claim 1, except wherein, when executed by the computer, the program causes the information processing apparatus to correct an image of the read result received from the external scanner through the communication interface.
      However, in the same field of endeavor of information processing apparatus art, Ozawa discloses the program causes the information processing apparatus to correct an image of the read result received from the external scanner through the communication interface ([0037]-[0046] and fig.4) (Note: the program causes the PC to correct the scan data received from the scanner).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the information processing apparatus of Inose with a program that causes the information processing apparatus to correct an image of the read result received from the external scanner through the communication interface as taught by Ozawa. The suggestion/motivation for doing so would have been to improve quality of a resultant image (see Ozawa, [0095]).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claim 3, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “the program causes the first information processing apparatus to: when the read result is not stored in the memory area, transmit the scan command of the first protocol to the external scanner through the communication interface based on the received scan job, and when the read result is stored in the memory area, output the read result stored in the memory area to the operating system without transmitting the scan command to the external scanner through the communication interface.”

Referring to claim 4, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein, when executed by the computer, the second program causes the first information processing apparatus to: register apparatus identification information for identifying the second information processing apparatus in a list of the program; and transmit, to the external scanner, the apparatus identification information registered in the list of the program when the first processing apparatus receives the search request from the external scanner.”

Referring to claim 5, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein, in a case where an operating system of the second information apparatus receives the scan job, the program causes the first information processing apparatus to: when the read result associated with apparatus identification information for identifying the second information processing apparatus is not stored in a memory area managed by the program, transmit, to the external scanner, a scan command of the first protocol to which the external scanner is conformable through the communication interface based on the received scan job; and when the read result associated with the apparatus identification information for identifying the second information processing apparatus is stored in the memory area managed by the program, transmit, to the operating system of the second information processing apparatus, the read result associated with the apparatus identification information for identifying the second information processing apparatus stored in the memory area without transmitting the scan command to the external scanner through the communication interface.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675